       Case 1:17-cv-02871-AMD-PK Document 70 Filed 12/06/19 Page 1 of 1 PageID #: 290




JAMES E. JOHNSON                              THE CITY OF NEW YORK                              KIRAN H. ROSENKILDE
Corporation Counsel                                                                                        Senior Counsel
                                             LAW DEPARTMENT                                         Phone: (212) 356-2334
                                                                                                      Fax: (212) 356-3509
                                                 100 CHURCH STREET                                  krosenki@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                        December 6, 2019

        BY ECF
        Honorable Ann M. Donnelly
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                            Re:         Joshua Martinez v. James Wheeler,
                                        17-CV-2871 (AMD) (PK)

        Your Honor:

                      I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and one of the attorneys representing defendant James Wheeler in this
        action. Defendant writes to respectfully submit for the Court’s endorsement the attached
        Proposed Order permitting either defendant Wheeler or nonparty detective John Perez to bring
        the vouchered arrest evidence to Court for trial. 1

                       Defendant thanks the Court for its consideration of this request.


                                                                      Respectfully submitted,


                                                                      /s/ Kiran H. Rosenkilde
                                                                      Kiran Rosenkilde
                                                                      Senior Counsel

        cc:      All counsel (By ECF)



        1
         The .40 caliber Smith and Wesson pistol recovered from plaintiff is listed as defendant’s
        Exhibit B on the parties’ joint pretrial order. ECF No. 44 at p. 8.
